Calhoon, J.,
delivered the opinion of the court.
Seymour was arraigned for trial in the circuit court of Harrison county on a charge of conspiracy to prevent one Ladnier from carrying on his lawful business. He pleaded to the j urisdiction of the court, setting up that the alleged offense was committed within 1,760 yards of the low-water mark of Ship Island, and in territory in the exclusive jurisdiction of the courts of the United States. The court overruled the demurrer of the state to the plea, and, on the trial on the plea and a plea of not guilty, it being admitted that the offense was committed as charged, but within the territorial limits mentioned in the special plea, the jury acquitted Seymour, by the peremptory instruction of the court, and the state appeals.
As stated by the attorney-general, Ship Island was a part of Mississippi on her admission into the union, December 10, 1817, and, by order of the president of the United States of date August 30, 1847, the entire island was reserved for military purposes, and on July 7, 1852, by his order, fifty acres at its western end were reserved for lighthouse purposes. Subsequently the congress of the United States, on March 3, 1857, passed an act providing for the fortification of the island and *139the construction on it of magazines, arsenals, dockyards, etc. The legislature of Mississippi, on November 15, 1858 (laws 1858, called session, pp. 49, 50), passed an act entitled “An act to cede to the United States jurisdiction over a certain island in the Gulf of Mexico, on the coast of Mississippi, known as Ship Island, ’ ’ stating on its face that it was ‘‘ for the purpose of enabling the United States to carry into effect” the above mentioned act of congress. This act of 1858 proceeds, after stating that it was passed for the above purpose, as follows: “Jurisdiction is hereby ceded to the United States over the said Ship Island, .... to include all of said island above and within low-water mark, and over all contiguous shores, flats and waters within 1,760 yards from low-water mark, and all right, title and claim which this state may have in or to the said Ship Island .... are hereby granted to the United States; provided, that this state shall retain a concurrent jurisdiction with the United States in and over all the premises aforesaid, so that all civil process and such criminal process as may issue under the authority of this state against any person or persons charged with crimes committed without the premises aforesaid may be executed therein in the same way and manner as if jurisdiction had not been ceded as aforesaid. ’ ’ Section 2 of the act exonerates the premises from state taxation while they remain the property of the United States and used for the purposes mentioned.
There is no averment in the special plea that the cession by the state was ever accepted by the United States, or that any fortifications, etc., were ever constructed, or that the island is being used by the United States for the purposes mentioned in. the act, and there is no replication setting up nonuser. The opinion of Justice Field, speaking for a unanimous court, in the case of Railroad Co. v. Lowe, 114 U. S., 525, s.c. 5 Sup. Ct., 995, 29 L. Ed., 264, settles the case at bar. This opinion and the cases it cites seem conclusive of this. The cession by the state of Kansas to the United States was in nearly the *140same language as the Mississippi act, with the same reservation of service of civil and criminal process. The court held that ‘1 the acceptance of the act [of cession] is to be presumed, in the absence of any dissent,” and that it ended all state jurisdiction} except the reserved right to serve civil process and also criminal process, so that the ceded territory should not become á refuge and sanctuary for criminals fleeing from state jurisdiction. We concur in that opinion, and the action of the court below is

Affirmed.